IN THE COURT OF APPEALS OF IOWA

                                  No. 14-0444
                              Filed June 11, 2014

IN THE INTEREST OF L.H.B. and L.H.B.,
      Minor Children

F.B., Father,
       Appellant.
________________________________________________________________

       Appeal from the Iowa District Court for Scott County, Cheryl E. Traum,

District Associate Judge.



       A father appeals from termination of his parental rights to two children.

AFFIRMED.



       Clayton E. Grueb, Davenport, for appellant.

       Thomas J. Miller, Attorney General, Janet L. Hoffman, Assistant Attorney

General, Michael J. Walton, County Attorney, and Julie Walton, Assistant County

Attorney, for appellee.

       G. David Binegar of G. David Binegar, P.C., Davenport, for mother.

       Patricia A. Rolfstad, Davenport, attorney and guardian ad litem for minor

children.



       Considered by Vogel, P.J., and Doyle and Mullins, JJ.
                                              2



MULLINS, J.

          A father appeals from termination of his parental rights to two children

pursuant to Iowa Code section 232.116(1)(d), (f), and (i) (2013). The father

contends the juvenile court abused its discretion in denying his motion to

continue and erred in finding sufficient grounds for termination and that

termination was in the children’s best interest. We affirm.1

I.        BACKGROUND FACTS AND PROCEEDINGS.

          At the time of the termination hearing, the two children in this appeal were

seven and four years old. The Department of Human Services (DHS) became

involved with the family in 2011 when the mother and father were asleep in their

bedroom and the children left the house. The mother had abused prescription

drugs and fallen asleep.          The children were found outdoors without adult

supervision.      DHS also was concerned about the unsanitary condition of the

home and began providing services to the family. In June 2012, DHS became

aware of other concerns, including the older child’s report that the father had

sexually abused her.2 DHS removed the children from the home June 21, 2012,

and a law enforcement investigation ensued. The child gave sufficiently detailed

and specific descriptions of sex acts with the father for a founded child abuse

assessment against the father for sexual abuse and the mother for sexual abuse

by omission. The juvenile court adjudicated the children in need of assistance in

September 2012 pursuant to Iowa Code sections 232.2(6)(b), (c)(2), (d), and (n).

It placed the children with their maternal grandparents.


1
     The mother’s parental rights were also terminated. She does not appeal.
2
     The older child has also reported the mother sexually abused her.
                                          3



       The father has three founded child abuse reports: in September 2011 for

denial of critical care and failure to provide adequate shelter; in July 2012 for

denial of critical care and failure to provide proper supervision; and in May 2013

for sexual abuse against the older child.       The father originally had two-hour

supervised visits twice per week. DHS reduced visitation to one hour per week

supervised because the older child’s therapist reported the child experienced

anxiety about visitation, especially with the father. DHS also limited visitation

because the parents were unable to handle the children’s behavior appropriately

and discussed inappropriate topics during visitation.        Both parents resisted

direction from DHS on their parenting.        Visits were held outside the parental

home at the Family Resources center.

       The father denies any sexual conduct toward the children.          He is a

registered sex offender who served five years in prison for sexually assaulting his

sister’s six-year-old child.   Following a psycho-social evaluation, the therapist

concluded the father had a sexualized view of children, a sense of sexual

entitlement, a tendency to over-empathize with rapists and child molesters, and a

tendency to blame victims. The therapist recommended the father receive group

therapy focusing on healthy relationships and treatment to address self-

regulatory behavior.     The father has not participated in those therapies or

received any sex offender treatment since his prior offense.

       The DHS worker’s final case report prior to the termination hearing

indicated there have been incidents of domestic violence between the mother

and father. The mother has also reported the father being physically violent
                                         4



toward the children, on one occasion leaving bruises on the older child’s face.

DHS noted that despite almost three years of services, the father had made little

progress toward addressing the safety issues that originally brought the family to

DHS’s attention.    The DHS worker noted there was little improvement or

willingness to follow through with recommendations.       Prior to the termination

hearing, the parents lost electricity in their home due to outstanding bills. The

father was intermittently employed and in school part time. The DHS worker also

reported the parents struggled to meet the children’s basic needs, including

providing food and paying for gas for transportation.

       The juvenile court held a hearing on termination of parental rights in

February 2014 and issued its order terminating parental rights in March 2014.

The court terminated the father’s parental rights under section 232.116(1)(d), (f),

and (i). The father appeals.

II.    STANDARD OF REVIEW.

       We review termination of parental rights proceedings de novo. In re A.B.,

615 N.W.2d 764, 773 (Iowa 2012). We give weight to the factual determinations

of the juvenile court, especially with regard to witness credibility, but are not

bound by them. Id. Our primary consideration is the best interest of the child.

Id. at 776.

III.   ANALYSIS.

       A. Denial of Motion for Continuance.

       The father had attempted to appeal the May 2013 founded child abuse

assessment administratively. He sought a hearing on the assessment but failed
                                         5



to meet the filing deadline, and the appeal was denied.         He appealed that

decision and was denied again. After another appeal, the department issued its

final decision on January 31, 2014, denying the father a hearing on the

assessment.    The father then filed for judicial review of that administrative

decision. A ruling on that petition was pending at the time of the termination

hearing.

      Between January 31 and the termination hearing on February 18, the

father took no action to ask for a continuance of the termination hearing. At the

beginning of the hearing, the father made an oral motion to continue until after

resolution of his judicial review appeal of the final DHS action.3 The juvenile

court denied the motion to continue. The father contends such denial was an

abuse of discretion.

      We review a motion for continuance for abuse of discretion. In re C.W.,

554 N.W.2d 279, 281 (Iowa Ct. App. 1996). We reverse only if injustice will

result to the party desiring the continuance. Id. At the time of the termination

hearing, the children had been out of the father’s care for twenty months. The

father’s petition for judicial review, according to the representations of his

attorney, was on the question of whether the father would get a hearing despite

failing to meet the filing deadline. The State argues the possibility that the child

abuse assessment would be overturned was highly speculative. There were also

two other founded child abuse assessments against the father preceding the one

the father attempted to appeal and a long history of DHS involvement.


3
  The father did not offer into evidence any documentation as to his administrative
appeals or the status of his petition for judicial review.
                                         6



Therefore, we find the father suffered no injustice due to the court’s denial of his

motion. The juvenile court did not abuse its discretion.

       B. Statutory Grounds for Termination.

       The father next argues there was insufficient evidence to terminate under

the statutory grounds alleged. When the juvenile court terminates parental rights

on more than one statutory ground, we need only find grounds to terminate under

one of the paragraphs to affirm. In re J.A.D.-F., 776 N.W.2d 879, 884 (Iowa Ct.

App. 2009). Here, we focus on the evidence supporting the court’s termination of

the father’s parental rights under Iowa Code section 232.116(1)(f). To terminate

parental rights under section 232.116(1)(f), the State must show:

       (1)     The child is four years of age or older.
       (2)     The child has been adjudicated a child in need of assistance.
       (3)     The child has been removed from the physical custody of the
       child’s parents for at least twelve of the last eighteen months, or for
       the last twelve consecutive months and any trial period at home
       has been less than thirty days.
       (4)     There is clear and convincing evidence that at the present
       time, the child cannot be returned to the custody of the child’s
       parents.

       The father contends there was not clear and convincing evidence that the

children could not be returned to his care at the time of the termination hearing.

There are three founded child abuse assessments against the father, including

the assessment for sexual abuse. The father has made little progress toward

improving his parenting despite almost three years of services and has not

obtained the recommended mental health or sex offender treatment. Visitation

has been reduced to once a week, fully supervised, and only at the Family

Resources center, rather than in the home. Visits have never progressed to
                                          7



over-nights or trial periods at home. The DHS worker testified it was unclear

where the father was living and with whom but thought it might be with a friend.

The worker also reported the father was unable to meet the children’s basic

needs or discipline them appropriately. Finally, the father himself proposes that

the children be placed in a guardianship with their maternal grandparents rather

than be reunified with him. Under these circumstances, we find the evidence is

clear and convincing that the children cannot be returned to his custody.

       C. Best Interests Determination.

       The father contends the juvenile court erred in finding termination was in

the children’s best interest. He argues the father and children still share a close

bond.4 In determining whether to terminate parental rights, the court follows a

three-step analysis. In re P.L., 778 N.W.2d 33, 39 (Iowa 2010). First, the court

must determine if a statutory ground for termination exists under section

232.116(1). Id. Second, the court must give consideration to the child’s best

interests. See Iowa Code § 232.116(2); P.L., 778 N.W.2d at 40. Finally, the

court need not terminate parental rights if it finds any of the statutory exceptions

under section 232.116(3) apply. P.L., 778 N.W.2d at 39.

       In considering whether to terminate parental rights, we “give primary

consideration to the child’s safety, to the best placement for furthering the long-



4
  Iowa Code section 232.116(3)(c) provides the court need not terminate parental rights
if it determines that termination “would be detrimental to the child . . . due to the
closeness of the parent-child relationship.” Although the father argues he and the
children share a close bond, he does not contend the statutory exception provided under
Iowa Code section 232.116(3)(c) applies to prevent termination. Therefore, we assume
the father argues under Iowa Code section 232.116(2), which provides for a more
generalized best interests analysis.
                                            8



term nurturing and growth of the child, and to the physical, mental, and emotional

condition and needs of the child.” Iowa Code § 232.116(2). The children have

been under DHS supervision for over three years and the father has not made

significant progress in parenting or providing for their needs. Visitation has never

progressed to over-night or unsupervised. There are three founded child abuse

reports, including one for sexual assault. The father is a sex offender but is not

receiving treatment, despite the therapist’s recommendation that he receive

treatment. The father’s housing and employment are unstable. The children

have been out of the home for over twenty months and require stability and

permanence. We find, therefore, that the long-term nurturing and growth of the

children, and their physical, mental, and emotional needs will be best met by

terminating the father’s parental rights.

IV.    CONCLUSION.

       On our review, we find the juvenile court did not abuse its discretion when

it denied the father’s motion to continue the termination hearing. We also find

there was clear and convincing evidence supporting termination of the father’s

parental rights under Iowa Code section 232.116(1)(f), and the juvenile court

correctly determined termination was in the children’s best interests. Therefore,

we affirm the juvenile court order.

       AFFIRMED.